DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
Claims 1-14 remain pending.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fateh (US 2019/0237179 A1), hereinafter Fateh’19.

Regarding claim 1, Fateh’19 discloses a liquid medicine administration identifying device (Figs. 1A - 1D; Abstract) comprising:
a body which includes a receiving space for accommodating an administration container which a liquid medicine is administered (elements 122 and 132; Paragraphs 56 - 58 and 51);
a sensing unit which is installed in the body to sense that the body is compressed with the body (Figs. 1A-1D and 17A-18B);
and a transmission unit which transmits a sensing result of the sensing unit to a user (Paragraphs 10 and 89 indicate how the body and container are squeezed; Paragraph 63 indicates how mechanical sensor 118 emits an acoustic signal 120; Figs. 2A and 2B indicate how this acoustic signal is then received; Paragraph 93 indicates how this sound is used to determine the administration of medicine; also see Fig. 4 and also Fig 18B and Paragraph 167 which describe sensor pad 1850B and emitter 1818A), wherein the entire body is a deformable or elastic body (Paragraphs 10 and 89).

Regarding claim 2, Fateh’19 disclose the invention as claimed. Fateh’19 further discloses the sensing unit being a pressure sensor which senses that the administration container is compressed (Paragraphs 10 and 89 indicate how the body and container are squeezed; Paragraph 63 indicates how mechanical sensor 118 emits an acoustic signal 120; Figs. 2A and 2B indicate how this acoustic signal is then received; Paragraph 93 indicates how this sound is used to determine the administration of medicine; also see Fig. 4 and also Fig 18B and Paragraph 167 which describe sensor pad 1850B and light emitter 1818A). 

Regarding claim 3, Fateh’19 disclose the invention as claimed. Fateh’19 further discloses the sensing unit including a switch, and the switch is operated as the body is compressed to the administrator container side and a distance between at least a portion of the body and the administration container is changed (Figs. 17A-B, element 1750 and Figs. 18A-B, elements 1850; Paragraphs 162-163 and 166-167).

Regarding claim 5, Fateh’19 disclose the invention as claimed. Fateh’19 further discloses an output unit which outputs a signal that a user identifies by a visual sense and auditory sense (Figs. 17A-B, element 1718 and Figs. 18A-B, elements 1818; Paragraphs 162-164 and 166-167).

Regarding claim 7, Fateh’19 discloses a liquid medicine administration identifying device (Figs. 1A - 1D; Abstract) comprising:
a terminal which performed wireless communication (Figs. 2A and 2B, elements 204; Paragraphs 69 and 71-72); and
a medicine administration identifying device which performed wireless communication with the terminal (Figs. 1A - 1D and 17A-18B),
wherein the medicine administration identifying device includes
a body which includes a receiving space for accommodating an administration container which a liquid medicine is administered (elements 122 and 132; Paragraphs 56 - 58 and 51), wherein the body comprises a deformable or elastic side wall configured to deform together with the administration container upon application of an eternal force sufficient to administer with the liquid medicine (Paragraphs 10 and 89; Figs. 1A-1D and 17A-18B also show the body deforming),
a sensing unit which is installed in the body to sense that the body is compressed with the body (Figs. 1A-1D and 17A-18B);
and a transmission unit which transmits a sensing result of the sensing unit to the terminal through wireless communication (Paragraphs 10 and 89 indicate how the body and container are squeezed; Paragraph 63 indicates how mechanical sensor 118 emits an acoustic signal 120; Figs. 2A and 2B indicate how this acoustic signal is then received; Paragraph 93 indicates how this sound is used to determine the administration of medicine; also see Fig. 4 and also Fig 18B and Paragraph 167 which describe sensor pad 1850B and emitter 1818A).

	Regarding claim 8, Fateh’19 disclose the invention as claimed. Fateh’19 further teaches an application installed on the terminal, where the application generates liquid medicine administration information which is recorded together with a time when the application receives the sensing result of the sensing unit received from the transmission unit of the medicine administration identifying device (Paragraph 88 indicates a smart phone may be used as the terminal, the smart phone having a tracking application; also see Paragraphs 19, 93, 213, and 220-221).

	Regarding claim 9, Fateh’19 disclose the invention as claimed. Fateh’19 further discloses a server which communicates with the terminal, when the application transmits the liquid medicine administration information to the server, and the server stores a liquid medicine administration information transmitted from the application (Paragraphs 237-239 describes how the system may be used with a server to communicate and store information).

Regarding claim 12, Fateh’19 discloses a liquid medicine administration identifying device (Figs. 1A - 1D; Abstract) comprising:
a body which includes a receiving space for accommodating an administration container which a liquid medicine is administered (elements 122 and 132; Paragraphs 56 - 58 and 51);
a sensing unit which is installed in a gap chamber of the body to sense that the body is compressed towards the receiving space (Figs. 1A-1D and 17A-18B, elements 1750 and 1850 respectively; Paragraphs 10 and 89) and to generate an electrical signal of a sensing result (Paragraphs 162-163 and 166-167 describe the sensor having an electric or piezoelectric output);
and a transmission unit which transmits a sensing result of the sensing unit to a user (Figs. 17A-18B, elements 1718 and 1818; Paragraphs 10 and 89 indicate how the body and container are squeezed; Paragraph 63 indicates how mechanical sensor 118 emits an acoustic signal 120; Figs. 2A and 2B indicate how this signal is then received; Paragraph 93 indicates how this signal is used to determine the administration of medicine; also see Fig. 4 and also Fig 18B and Paragraph 167 which describe sensor pad 1850B and emitter 1818A; also see Paragraphs 236-239).

Regarding claim 13, Fateh’19 further discloses the body comprising a flexible polymer material (Paragraph 170 explicitly indicates the use of plastic; although the material of construction for the specific embodiment in Fig. 19, it is implicit the instant devices would also be made of a plastic or polymer material, as is typical with squeeze bottles and eye droppers)55

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh’19 as applied to claim 1 above, and further in view of An (KR 20-0354695).

	Regarding claim 4, Fateh’19 substantially disclose the invention as claimed. Fateh’19 does not explicitly teach the sensing unit including a conductive material, a chamber movably accommodating the conductive material, and an electrode which is exposed to inside an upper side of the chamber, and when the body coupled with the initiation containers overturned together with the ministration container, the detective material comes into contact with the electrode so that a current is applied to the conductive material.
	In addressing the same problem as Applicant, An teaches a tilt sensor comprising a chamber movably accommodating a conductive material (Fig. 1, elements 20 and 30), and an electrode which is exposed to inside an upper side of the chamber (element 11) which activates when the sensors tilted (Abstract and section titled “Structure and Operation of the Invention”; also see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fateh’19 to comprise the tilt sensor of An. Doing so would be advantageous as the sensor of An would serve as a simple and economic means of sensing tilt (recognized in section “Summary of Invention” in An).
	Further, when coupled together, it would be inherent that when the administration containers overturned, the conductive material would come into contact with the electrode so that a current is applied to the conductive material since the conductive material of An is a fluid.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh’19 as applied to claim 1 above, and further in view of Fateh (US 2016/0220180 A1).

	Regarding claim 6, Fateh’19 substantially discloses the invention as claimed. Fateh’19 does not explicitly disclose an alarm unit which provides an alarm at a set time.
	In the same field of endeavor, Fateh teaches a liquid medicine administration identifying device comprising: a body which includes a receiving space for accommodating and administration container (Figs. 2 and 4; Paragraph 25); a sensing unit (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit (Paragraphs 30, 31, and 45). Fateh also teaches an alarm unit which provides an alarm at a set time (Paragraph 122 describes visual or auditory reminders which would need to be at a set time; Paragraphs 88 and 89 also describe the programmed medication regimen includes requiring a specific time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fateh’19 to comprise the alarm unit of Fateh. Doing so would be advantageous in allowing a programmed regime and in reminding a user to encourage treatment compliance (Paragraphs 88, 89, and 122).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh’19 applied to claim 8 above, and further in view of Biswas et al. (US 2016/0144141 A1), hereinafter Biswas.

	Regarding claim 10, the combination of Fateh’19 and Fateh substantially discloses the invention as claimed. Fateh’19 does not explicitly disclose an alarm unit which provides an alarm at a set time or the user sets a time when the alarm is provided through the application.
	In the same field of endeavor, Fateh teaches a liquid medicine administration identifying device comprising: a body which includes a receiving space for accommodating and administration container (Figs. 2 and 4; Paragraph 25); a sensing unit (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit (Paragraphs 30, 31, and 45). Fateh also teaches an alarm unit which provides an alarm at a set time (Paragraph 122 describes visual or auditory reminders which would need to be at a set time; Paragraphs 88 and 89 also describe the programmed medication regimen includes requiring a specific time).
	The combination still does not explicitly teach the user sets a time when the alarm is provided through the application.
	In the same field of endeavor, Biswas discloses an apparatus for measuring and monitoring dosage (Fig. 1; Abstract). Biswas further teaches reminder alarms are preset by the user according to their prescriptions (Paragraph 23; Paragraph 22 specifies use with smartphone-based applications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fateh’19 and Fateh to explicitly allow the user to set alarm through the application. Doing so would assist in taking the task more automated (recognized in Paragraph 22 of Biswas).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh’19 as applied to claim 7 above, and further in view of Fateh.

	Regarding claim 11, Fateh’19 substantially discloses the invention as claimed. Fateh’19 does not explicitly disclose an alarm unit which provides an alarm at a set time, and when terminal does not receive the sensing result of the sensing unit for a certain .
	In the same field of endeavor, Fateh teaches a liquid medicine administration identifying device comprising: a body which includes a receiving space for accommodating and administration container (Figs. 2 and 4; Paragraph 25); a sensing unit (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit (Paragraphs 30, 31, and 45). Fateh also teaches an alarm unit which provides an alarm at a set time (Paragraph 122 describes visual or auditory reminders which would need to be at a set time; Paragraphs 88 and 89 also describe the programmed medication regimen includes requiring a specific time) and when the terminal does not receive the sensing result of the sensing unit for a certain period of time after the alarm unit provides an alarm, the alarm unit provides an alarm again (Paragraph 124 indicates the communication device, which is defined in Paragraph 49 as a terminal or other equivalent devices, gives reminders and progress alerts i.e. multiple alarms).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fateh’19 to comprise the alarm unit of Fateh. Doing so would be advantageous in allowing a programmed regime and in reminding a user to encourage treatment compliance (Paragraphs 88, 89, and 122), and would also allow for alerts to be provided when the terminal does not receive the sensing result (Paragraph 124).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh’19 as applied to claim 13 above, and further in view of Fateh.

Regarding claim 14, Fateh’19 substantially discloses the invention as claimed. Fateh’19 does not explicitly teach the gap chamber of the body being contiguous with the receiving space.
In the same field of endeavor, Fateh teaches a liquid medicine administration identifying device comprising: a body which includes a receiving space for accommodating and administration container (Figs. 2 and 4; Paragraph 25); a sensing unit (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit (Paragraphs 30, 31, and 45). Fateh also teaches having a sensing unit installed in a gap chamber, the gap chamber of the body being contiguous with the receiving space (Fig. 1, element 130; Paragraph 30 indicates the pressure sensor may be positioned inside an interior cavity of the jacket, i.e. the chamber in which the sensing unit would be contiguous, i.e. directly connected, with the receiving space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fateh’19 to position the pressure sensor (i.e. elements 1718 and 1818) to be on the interior of the receiving space as taught by Fateh. Doing so would thus make the gap chamber housing the sensing unit contiguous with the receiving space. Doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, both structures of Fateh’19 and Fateh serve as pressure sensors and perform the same function of sensing pressure when the device is actuated, regardless of being positioned on the outer or inner, contiguous portions of the body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, a new grounds of rejection is made in view of Fateh’19 for the independent claims.
	Further, although moot, Examiner notes that while the entire body of Fateh may not explicitly be elastic, the entire body would very likely be deformable at least in some respect (e.g. under high force).

Applicant's arguments with respect to claims 12 and 13 have been fully considered but they are not persuasive.
Applicant argues Fateh’19 does not teach a sensing unit configured to generate an electrical signal. However, Paragraphs 162-164 and 166-167 all teach the production of electrical signals.
Applicant argues Fateh’19 does not explicitly teach a sensing unit which is installed in a gap chamber of the body. However, Fateh’19 shows the sensing unit installed within the body, and thus must inherently be within a gap of the body.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the sensing unit may be readily repositioned within the body since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Applicant’s arguments regarding the depending claims are similarly moot as claims 1, 7, and 12 remain rejected as set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wernow et al. (US 2015/0182797 A1) discloses a communication system for a liquid container comprising multiple sensors.
Chu (US 2014/0262918 A1) discloses a medicine container with an orientation sensor.
Mehregany (US 2019/0274921 A1) discloses a device for monitoring use of a medication container having multiple types of sensors.
Kinast (US 2018/0221203 A1) teaches a flexible body eye dropper housing.
Shores (US 2012/0056000 A1) teaches a sensing dispenser system.
Parker, JR et al. (US 2009/0157219 A1) teaches a sensing vial system having a flexible body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781